

Exhibit 10.2




FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN


2014 NON‑EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made as of the ___
day of ___________, 2014 (the “Date of Grant”), between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Director”).
1.Award. Pursuant to the Forum Energy Technologies, Inc. 2010 Stock Incentive
Plan (the “Plan”), the Director is hereby awarded __________ units (the “RSUs”)
evidencing the right to receive an equivalent number of shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”), subject to certain
restrictions thereon. The Director acknowledges receipt of a copy of the Plan,
and agrees that this award of RSUs shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof. Capitalized terms used in this Agreement that are not defined
herein shall have the meanings given to them in the Plan.
2.    Forfeiture Restrictions and Assignment.
(a)    Restrictions. The RSUs may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of, and in the
event of termination of the Director’s service on the Board for any reason
whatsoever, the Director shall, for no consideration, forfeit all unvested RSUs.
The obligation to forfeit RSUs upon termination of service as provided in the
preceding sentence is herein referred to as the “Forfeiture Restrictions.”
(b)    Lapse of Forfeiture Restrictions. Provided that the Director has served
continuously on the Board from the Date of Grant through [insert date], the
Forfeiture Restrictions shall lapse. Notwithstanding the foregoing, if a Change
in Control occurs and the Director has served continuously on the Board from the
Date of Grant to the date upon which such Change in Control occurs, then the
Forfeiture Restrictions shall lapse with respect to the RSUs on the date upon
which such Change in Control occurs.
3.    Settlement and Delivery of Stock. Settlement of RSUs shall be made no
later than 15 days after the lapse of Forfeiture Restrictions, or, if the RSUs
have been deferred, in accordance with the terms of the 2014 Restricted Stock
Unit Deferral and Distribution Election Form (distributed separately from this
Agreement). Settlement will be made by issuance of shares of Common Stock.
Notwithstanding the foregoing, the Company shall not be obligated to issue any
shares of Common Stock if counsel to the Company determines that such sale or
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order

1

--------------------------------------------------------------------------------



to cause the issuance of shares of Common Stock to comply with any such law,
rule, regulation or agreement.
4.    Shareholder Rights. The Director shall have no rights to dividends or
other rights of a shareholder with respect to shares of Common Stock subject to
this award of RSUs unless and until such time as the award has been settled by
the issuance of shares of Common Stock to the Director. The Director shall have
the right to receive a cash dividend equivalent payment with respect to the RSUs
for the period beginning on the Date of Grant and ending on the date the shares
of Common Stock are issued to the Director in settlement of the RSUs, which
shall be payable at the same time as cash dividends on Common Stock are paid to
Company stockholders.
5.    Corporate Acts. The existence of the RSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding. The prohibitions of Section 2(a) hereof shall not apply to the
transfer of RSUs pursuant to a plan of reorganization of the Company, but the
stock, securities or other property received in exchange therefor shall also
become subject to the Forfeiture Restrictions.
6.    Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Director.
7.    Amendment. Any modification of this Agreement shall be effective only if
it is in writing and signed by both the Director and an authorized officer of
the Company.
8.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all as of the date first above written.
FORUM ENERGY TECHNOLOGIES, INC.


By:                        
Name:                        
Title:                    




                        
DIRECTOR
__________________________________________









3